Detail Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the application field on 11/30/2021
3.	The IDSs submitted on 8/17/21, 9/29/21 and 10/18/21 are considered.
4.	Claims 1-24 are presented for examinations.
Response to Arguments
5.	Applicant’s arguments with respect to the amended language of independent claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 6-8, 13-15, and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Coffman et al (US 2017/0357434 A1).
 	Coffman et al (“Coffman”) is directed to user interface for managing controllable external devices.
As per claim 1, Coffman et al (US 2017/0357434 A1) discloses an electronic device (e.g.  portable multifunction device 100), comprising: 
e.g., touch sensitive display system 112); 
one or more input devices (e.g.,  touch screen 112 and other input control devices 116 other); 
one or more processors (e.g., processor(s) 120); and
memory (e.g., memory 102) storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
 displaying, via the display device, a device access configuration user interface including at least a first set of device access affordances  ( see Figs. 9A-9F, also see [0343] User interface screen 910-2 includes affordance 906 labeled "Add Accessories" for adding accessories to the scene profile. In response to user input selecting affordance 906, device 600 displays user interface screen 910-3 (FIG. 9C), which includes representations 908-1 to 908-5 of accessories that are situated at the location);  


while displaying the device access configuration user interface, receiving, via the one or more input devices, a set of one or more inputs that includes an input designating one or more users ([0514] In response to selection of affordance 2802, device 600 displays a list of personal contacts, as shown in FIG. 28B. Device 600 detects a user input 2820-1 corresponding to selection of a first personal contact (e.g., Jeffery).);
  in response to receiving the set of one or more inputs: 
in accordance with the set of one or more inputs including an input corresponding to a selection of a first permission setting, sending an invitation that, when accepted by the one or more users, provides access to the one or more users that includes access to a set of devices based on the first permission ([0514] In response to selection of affordance 2802, device 600 displays a list of personal contacts, as shown in FIG. 28B. Device 600 detects a user input 2820-1 corresponding to selection of a first personal contact (e.g., Jeffery). After selection of the first personal contact, device 600 displays user interface screen 2810-2 as shown in FIG. 28C. User interface screen includes affordance 2804 representing an access parameter and affordances 2806-1 and 2806-2 representing parameters that further specify a user's access. The access parameter determines whether a device or user profile associated with the selected first personal contact has access to the location profile associated with the location. In some embodiments, access to a location profile permits a user to view any of the information of the profile (e.g., current status of accessories and/or people associated with the location) and to control accessories associated with the location. The parameter associated with affordance 2806-1 determines the editing privileges of the device or user profile associated with the selected first personal contact including, e.g., the ability to edit the states of accessories, automation profiles, and scene profiles. The parameter associated with affordance 2806-2 determines the remote access privileges of the selected contact. Also see [0517]);
 in accordance with the set of one or more inputs not including an input corresponding to selection of the first permission setting, sending an invitation that, when accepted by the one or more users, provides access to the one or more users that includes access to the set of devices based on the first permission setting that does not include the first permission ([0514] In response to selection of affordance 2802, device 600 displays a list of personal contacts, as shown in FIG. 28B. Device 600 detects a user input 2820-1 corresponding to selection of a first personal contact (e.g., Jeffery). After selection of the first personal contact, device 600 displays user interface screen 2810-2 as shown in FIG. 28C. User interface screen includes affordance 2804 representing an access parameter and affordances 2806-1 and 2806-2 representing parameters that further specify a user's access. The access parameter determines whether a device or user profile associated with the selected first personal contact has access to the location profile associated with the location. In some embodiments, access to a location profile permits a user to view any of the information of the profile (e.g., current status of accessories and/or people associated with the location) and to control accessories associated with the location. The parameter associated with affordance 2806-1 determines the editing privileges of the device or user profile associated with the selected first personal contact including, e.g., the ability to edit the states of accessories, automation profiles, and scene profiles. The parameter associated with affordance 2806-2 determines the remote access privileges of the selected contact. Also see [0517]); and
 subsequent to sending the invitation, displaying in the device access configuration user interface, one or more invitation indicators indicating that one or more users have been invited ([0525] At block 2912, the device sends data to the external device associated with the first personal contact, where the data includes an invitation to access the location profile (e.g., 2808 and 2812). In some embodiments, the invitation is sent before granting access to the location profile and access to the location profile is granted to the external device associated with the first personal contact in response to receiving data indicating that the first personal contact has accepted the invitation. Optionally, further in response to receiving the data indicating that the first personal contact has accepted the invitation, the device displays an indication of the relative physical location of the external device associated with the first personal contact with respect to the location. Also see [0532]).

As per claim 6, Coffman discloses that the  electronic device of claim 1, wherein the set of devices includes one or more devices that can be controlled remotely, and wherein the first permission setting is a setting that controls permission to remotely control the one or more devices that can be controlled remotely (Coffman,  [0409]In some embodiments, in response to determining that the pattern corresponds to an accessory, device 600 establishes a paired relationship with the accessory which enables the electronic device to exchange information with the accessory (e.g., via fear-field communication, Bluetooth protocol, Internet, a local network, etc.) so that device 600 can monitor and/or control the state of the accessory). 
As per claim 7,  Coffman discloses that the electronic device of claim 1, wherein the electronic device is associated with a set of users, and wherein displaying the device access configuration user interface comprises: displaying, on the display device, one or more indications of suggested users that are included in the set of users, wherein the input designating one or more users is a selection of at least one of the set of users (Coffman, [0514] In response to selection of affordance 2802, device 600 displays a list of personal contacts, as shown in FIG. 28B. Device 600 detects a user input 2820-1 corresponding to selection of a first personal contact (e.g., Jeffery). After selection of the first personal contact, device 600 displays user interface screen 2810-2 as shown in FIG. 28C. User interface screen includes affordance 2804 representing an access parameter and affordances 2806-1 and 2806-2 representing parameters that further specify a user's access).
As per claim 22,  Coffman discloses that the electronic device of claim 1, the one or more programs further including instructions for: subsequent to sending the invitation and in accordance with at least one of the one or more users not accepting the invitation, forgoing to provide access to the at least one of the one or more users ([0517]   In some embodiments, the invitation includes a request to decline or accept the invitation (e.g., FIG. 28E, affordances 2814 and 2816, respectively). As illustrated in Fig. 28E, is the invited user decline (pressing a decline affordance 2814) then no access is provided to the user). 
	
As per medium claims 8, 13, 14, and 23  ,  the citations applied in electronic device claims  1, 6, 7 and 22 read on the medium claims respectively.
As per method claims 15, 20, 21 and 24,    the citations applied in electronic device claims 1, 6, 7 and 22 read on the method claims respectively.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over   Coffman et al in view of Irani et al (US 20170359555 A1).
As per claim 2, although Coffman discloses [0425] as shown in FIG. 17, for example, an electronic device 1700 includes, among other units, a camera unit 1706 configured to capture images. But Coffman does not seem to disclose the first permission setting is a setting that controls access to the one or more network connected camera devices by the one or more users as required in claim 2. 
Irani, on the other hand disclose access to IP or networked camera. For example, at [0088], Irani discloses an option to access a more complete interface for the integrated accessory control system, which can be similar to interface screen 500. Options presented in the initial notification and/or the more complete interface can include, e.g., viewing or recording a live feed from an IP camera of the integrated accessory control system, viewing or saving a still image from the IP camera).
Coffman and Irani are analogous art because they are from the same field of endeavor,  user interface for managing controllable external devices . 
At the time of the effective filling date of the invention, since device 300 typically includes one or more processing units (CPUs) 310, one or more network or other communications interfaces 360, it would have been obvious to a person of ordinary skill in the art to connect the camera of Coffman to the LAN/network as described in Irani because such connection of accessory/camera to the network would have been included or predicted as one of the accessories in the system of Coffman because Coffman’s other accessories are connected to the network. 

 As per claim 3,  Coffman discloses that the electronic device of claim 2, wherein the input corresponding to selection of the first permission setting comprises an input corresponding to selection of one of a plurality of permission levels of access to the one or more network connected camera devices by the one or more users  (Irani, [0092] Camera control service 604 can support control of the operating parameters of an IP camera. All characteristics can be optional, depending on the features available in a particular IP camera. The characteristics shown may have both read and write permissions; a paired controller can read the characteristic to determine its current state and write to the characteristic to change the state).
As per claim 4,  Coffman  in view of Irani further discloses that the electronic device of claim 1, wherein the set of devices are associated with a network, and wherein the first permission setting is a setting that controls permission regarding access to the network (Irani, [0050] FIG. 2 shows a network configuration 200 according to an embodiment of the present invention. Configuration 200 allows controllers 202 to communicate with accessories 204 located in local environment 206 (e.g., a home environment) a via a coordinator 210. Also see [0063]).
As per claim 5,  Coffman in view of Irani further discloses that the electronic device of claim 4, wherein the input corresponding to selection of the first permission setting comprises an input corresponding to selection of one of a plurality of permission levels that control permission to access the network (Irani, [0062]Further, as described below, different controllers 202 may have different levels of permission in regard to accessing accessories 204; for instance, remote access via network 208 may be permitted for some controllers 202 but not for other controllers 202).
As per medium claims 9-12,  the citations applied in electronic device claims 2-5 read on the medium claims respectively.

As per method claims 16-19,  the citations applied in electronic device claims 2-5 read on the method claims respectively.
 

CONCLUSION


8.	It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173